UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL GLEISSNER,
                                  Plaintiff,
                                                                   OPINION & ORDER
                    – against –
                                                                      15 Civ. 9162 (ER)
AIR CHINA AIRLINES LIMITED,

                                  Defendant.


Ramos, D.J.:

        Michael Gleissner (“Gleissner”) brought this breach of contract action against Air China

Limited (incorrectly sued as “Air China Airlines Limited” and hereinafter referred to as “Air

China”), alleging that it wrongfully refused to let his family’s nanny, Wyn Lanosa (“Lanosa”),

board a ﬂight. For the reasons set forth in the Court’s March 26, 2019 Order, Air China’s motion

to dismiss was denied, but its motion for summary judgment was granted and the case was

closed. Doc. 55. For the reasons set forth below, Gleissner’s motion to reconsider the summary

judgment decision is DENIED.
I.      BACKGROUND
        Air China is an airline company incorporated under the laws of the People’s Republic of
China with its principal place of business in Beijing, People’s Republic of China. Doc. 51 ¶ 2.

On August 27, 2015, Gleissner, his family members, and Lanosa tried to check in for a ﬂight

operated by Air China departing from Barcelona, Spain to Vienna, Austria (“Flight 842”). Id.

¶¶ 1, 6. At the check-in counter, Air China staﬀ refused to issue Lanosa a boarding pass on the

grounds that she lacked a valid visa to enter Austria. Id. ¶ 11; Doc. 48 ¶¶ 4–5. At the time, she

possessed a single-entry visa for the Schengen Area. 1 Doc. 51 ¶ 10; Doc. 50, Ex. C. Since Air

1
  �e Schengen Agreement is a treaty that abolished many of the European Union’s internal borders, enabling
passport-free movement across most of the bloc. See Schengen Area, EUROPEAN COMMISSION,
https://ec.europa.eu/home-aﬀairs/what-we-do/policies/borders-and-visas/schengen_en. �e geographic area
encompassed by the Agreement is known as the Schengen Area. Id. As relevant to this motion, Austria and Spain,
China refused to give Lanosa a ticket, she, Gleissner, and his family ﬂew to Vienna on a

European carrier instead. Doc. 50 ¶ 12.

           On October 28, 2015, Gleissner sued Air China in the Civil Court of the State of New

York, New York County, claiming that Air China is liable for breach of contract because it

refused to issue a ticket to Lanosa. Doc. 1, Ex. A. 2 On November 20, 2015, Air China removed

the case to federal court. Doc. 1. On March 26, 2019, the Court denied Air China’s motion to

dismiss and granted its motion for summary judgment. On April 24, 2019, Gleissner ﬁled the

instant motion for reconsideration of the summary judgment decision. Doc. 57.
II.        LEGAL STANDARD

           The Second Circuit has delineated the discretion of district courts to revisit earlier rulings

by treating those decisions as “the law of the case,” subject to revision only when there is “an in-

tervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent a manifest injustice.” Official Comm. of Unsecured Creditors of Color

Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003) (internal quotation

marks omitted). “Reconsideration of a court’s previous order is an ‘extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources.’”

Parrish v. Sollecito, 253 F. Supp. 2d 713, 715 (S.D.N.Y. 2003) (quoting In re Health Mgmt. Sys.,

Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)). As such, a motion for reconsidera-

tion is not an opportunity to advance new facts and arguments previously available to the



the countries between which the Gleissner family and Lanosa were traveling, are part of the Schengen Agreement,
see Visa Policy, EUROPEAN COMMISSION, https://ec.europa.eu/home-aﬀairs/what-we-do/policies/borders-and-
visas/visa-policy_en, and therefore they would ordinarily have been able to move between the countries without the
need for visas. Also, as relevant to this motion, China is not part of the Agreement. Because the Air China ﬂight on
which they were booked was considered an international ﬂight, i.e., not subject to the Schengen Agreement, Lanosa
had to be processed through border control and therefore had to have a valid visa even though she was traveling
between two Schengen countries. See Doc. 53 ¶ 3. Had the trip been booked on a European carrier, Lanosa would
not have needed a visa. Id. ¶ 7.
2
    See Doc. 7 for a legible copy of the notice of removal.



                                                              2
movant; nor is a motion for reconsideration a substitute for appeal. In re Optimal U.S. Litig., 886

F. Supp. 2d 298, 312 (S.D.N.Y. 2012).

III.   DISCUSSION
       �e question before this Court is whether its decision to grant the summary judgment

motion in favor of Air China was entered in error. �e Court ﬁnds that it was not. In its March

26, 2019 Order, the Court found no genuine dispute of material fact existed that Lanosa did not

possess a valid entry visa to Austria, and therefore, Air China properly refused to give her a

ticket. Doc. 55, 8. Air China put forth various pieces of evidence to support this argument.
First, the Conditions of Carriage broadly grants Air China the right to refuse carriage if it

“appears” a customer does not have valid travel documents. Doc. 43, Ex. C (Part 1). Second,

Air China produced a notice displayed at their check-in counter that speciﬁcally warned

customers travelling to Vienna that those with single-entry visas would not be permitted to ﬂy on

Air China and would need to get a ﬂight on a diﬀerent airline. Id. at Ex. C (Part 2).

       �ird, Air China provided sworn aﬃdavits from airport employees. Jie Shi (“Shi”), the

Station Manager for Air China at the Barcelona airport in 2015, wrote a sworn aﬃdavit alleging

that Air China’s ﬂight from Spain to Austria was considered an international ﬂight as Air China is

a non-European carrier. Doc. 53 ¶ 3. �at meant all passengers would have to be processed

through border control and were required to have proper and valid passports and visas to enter

Austria. Id. Shi corroborated that Lanosa did not have a multi-entry visa and as such would not

be permitted to enter Austria upon arrival. Id. ¶ 4. Lastly, in its response to interrogatory No. 14,

Air China stated that Lanosa was not able to check in for Flight 842 because she did not have a

valid visa. Doc. 43, Ex. D.

       On the other hand, Gleissner’s evidence for summary judgment purposes consisted

entirely on a report from the European Commission on the Schengen Area (the “Schengen

Report”). Gleissner states that the Court committed a clear error of law and fact when it

said that he put forth no evidence that raised a genuine issue of material fact to dispute that


                                                  3
Lanosa did not have a valid visa for Flight 842. Doc. 58, 4–5. He argues that he disputed

that claim with the Schengen Report. Id.

       �e Schengen Report says that ﬂights between two Schengen countries are

considered “internal.” Doc. 50, Ex. F. Gleissner asks the Court to interpret the word

“internal” as “domestic,” and “external” as “international,” so that a ﬂight between two

Schengen countries would be considered “domestic.” Doc. 58, 5. But he proﬀers no

additional evidence and even if the Court inferred that a ﬂight between two Schengen

countries is not an “international ﬂight,” regardless of who the airline carrier is, summary

judgment was proper.

       �is case does not turn on whether Air China is legally correct that Lanosa could

not enter Austria with her single-entry visa if she ﬂew on their airline. What is material is

whether Air China breached its contractual obligation to Gleissner for refusing to issue a

boarding pass to Lanosa. In the notice of removal, Gleissner asserted a single cause of

action against Air China: that it breached its contractual obligations without reason when

it refused transportations services to Lanosa. Doc. 7. When analyzing the totality of the

evidence, it is clear that Air China corroborated their version of events with an abundance

of admissible evidence, while Gleissner did not. Accordingly, Gleissner has not established

that this case warrants the extraordinary measure of reconsideration.




                                                 4
